FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

KRL; ROLAND WOMACK; NADINE             
WOMACK; LARRY DWIGHT WOMACK;
LUKE WOMACK; RENEE WOMACK,
               Plaintiffs-Appellees,
                 v.
ESTATE OF RUSSELL MOORE; DAVID
J. IREY; TODD D. RIEBE; RON HALL;            No. 06-16282
AMADOR COUNTY; CALIFORNIA                     D.C. No.
STATE OF,                                  CV-99-02437-DFL
                        Defendants,
                and
ELLEN M. AQUARO, Successor in
Interest and Representative of the
Estate of Russell Moore,
              Defendant-Appellant.
                                       




                             569
570                     KRL v. AQUARO



KRL; ROLAND WOMACK; NADINE              
WOMACK; LARRY DWIGHT WOMACK;
LUKE WOMACK; RENEE WOMACK,
                Plaintiffs-Appellees,
                 v.
ESTATE OF RUSSELL MOORE; ELLEN
M. AQUARO, Successor in Interest              No. 06-16284
and Representative of the Estate of            D.C. No.
Russell Moore; TODD D. RIEBE;               CV-99-02437-DFL
RON HALL; AMADOR COUNTY;
CALIFORNIA STATE OF,
                         Defendants,
                and
DAVID J. IREY,
               Defendant-Appellant.
                                        
                          KRL v. AQUARO                            571



KRL; ROLAND WOMACK; NADINE                
WOMACK; LARRY DWIGHT WOMACK;
LUKE WOMACK; RENEE WOMACK,
              Plaintiffs-Appellees,
                v.
ESTATE OF RUSSELL MOORE; ELLEN                   No. 06-16286
M. AQUARO, Successor in Interest
and Representative of the Estate of               D.C. No.
                                               CV-99-02437-DFL
Russell Moore; DAVID J. IREY;
TODD D. RIEBE; AMADOR COUNTY;                     OPINION
CALIFORNIA STATE OF,
                       Defendants,
               and
RON HALL,
             Defendant-Appellant.
                                          
         Appeal from the United States District Court
            for the Eastern District of California
           David F. Levi, District Judge, Presiding

                  Submitted August 28, 2007*

                      Filed January 16, 2008

    Before: Alfred T. Goodwin, A. Wallace Tashima, and
           Kim McLane Wardlaw, Circuit Judges.

                   Opinion by Judge Goodwin




  *This panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
574                   KRL v. AQUARO


                       COUNSEL

Stephen C. Pass, Deputy Attorney General, Sacramento, Cali-
fornia, for defendant-appellant Aquaro; Douglas A. Haydel,
                           KRL v. AQUARO                            575
Haydel & Ornellas, Stockton, California, for defendant-
appellant/cross-appellant Irey; Danielle R. Teeters, Johnson
Schachter & Lewis, Sacramento, California, for defendant-
appellant Hall.

Steven E. Moyer, Mold Davidson Fraioli Seror &
Sestanovich, Los Angeles, California, for the plaintiffs-
appellees/cross-appellants.


                             OPINION

GOODWIN, Circuit Judge:

   Defendants Russell Moore,1 David Irey and Ron Hall
appeal the district court’s denial of summary judgment based
on qualified immunity for their involvement in preparing,
reviewing and executing two search warrants, one issued on
January 11, 1999 and the other issued on January 13, 1999.
Defendants contend that although the two warrants lacked
probable cause, their conduct was reasonable. We hold that
Moore, Irey and Hall are entitled to qualified immunity for
the January 11 warrant, but that Hall is not entitled to quali-
fied immunity for the January 13 warrant. For this reason, we
affirm in part, reverse in part and remand for further proceed-
ings.

                         BACKGROUND

   This case originates from a criminal investigation into the
removal and disposal of an underground gasoline storage tank
located on property purchased by KRL, a California general
partnership. Participants in the criminal investigation included
Moore, a California Highway Patrol Officer; Irey, a deputy
district attorney for San Joaquin County who specializes in
  1
   Russell Moore died in 2002. Ellen M. Aquaro has been substituted as
Successor in Interest and Representative of the Estate of Russell Moore.
576                     KRL v. AQUARO
environmental prosecutions; and Hall, an investigator
employed by the Amador County District Attorney’s office.
In December 1998, a grand jury indicted Robert Womack and
others on twenty-one counts, many of which concerned the
storage, transportation and disposal of the underground gaso-
line storage tank. In September 2000, the Amador County
District Attorney’s office transferred the criminal prosecution
to the California Attorney General’s office, which dropped all
charges.

   On December 10, 1999, KRL and members of the Womack
family (“Plaintiffs”) filed this 42 U.S.C. § 1983 action, claim-
ing several constitutional violations. Before us on this appeal,
eight years later, there remains just one alleged constitutional
violation: a Fourth Amendment claim arising from the defen-
dants’ preparation, review and execution of search warrants
issued on January 11, 1999 (“January 11 warrant”) and Janu-
ary 13, 1999 (“January 13 warrant”) for a KRL property and
Womack’s home address (the “Ridge Road Property”).

   Moore prepared the January 11 warrant and supporting affi-
davit. Hall, who had conducted at least fifty interviews to
investigate charges against Womack, provided information
for the affidavit. Both Hall and Irey read the affidavit and
warrant, and confirmed the accuracy of the information.

   Todd Riebe, a district attorney for Amador County,
reviewed the January 11 warrant and affidavit on January 4,
1999. After consulting with Moore and Irey on questions
related to the warrant and affidavit, Riebe gave his approval.
Moore obtained a magistrate’s approval on January 11, 1999.

   In the supporting affidavit, Moore stated that, from the
totality of the circumstances, he understood there to be “a pat-
tern and practice on the part of the [sic] Robert WOMACK
and the WOMACK controlled businesses, which shows mal-
ice towards many, if not most, laws.” He said that the docu-
ments to be seized under the warrant would “help determine
                       KRL v. AQUARO                         577
the entire scope of [the KRL] business activities that are per-
meated with fraud.”

   The January 11 warrant, with Moore’s supporting affidavit
incorporated by reference, authorized a search of the Ridge
Road Property and seizure of all:

    Partnership reports, paidouts, check books, registers,
    accounting paperwork, any and all insurance,
    memos, correspondence, or other documents relating
    to the control and operation of KRL Corporation
    and/or K.R.L. PARTNERSHIP, and articles of per-
    sonal property tending to establish and identify the
    identity of persons in control of the premises, and
    other containers that may house aforementioned
    records, video tapes and/or audio tapes since January
    1, 1995 to the present.

   The search pursuant to the January 11 warrant took place
early in the day on January 13, 1999. Moore conducted the
pre-search briefing, and both Moore and Hall participated in
the search. During the search, officers discovered a 1990 led-
ger for the KRL Partnership and several checks. Because
these documents exceeded the scope of the January 11 war-
rant, the officers stopped the search while Moore and Irey
went to court to seek a new warrant that would permit seizure
of the ledger, checks and other documents dating back to
1990. In an oral affidavit, Moore stated, “I believe that going
back to the 1990 ledger will show how . . . the funds from
KRL Partnership are being divided between the parties . . . .”
Moore also stated his belief that the bank account from which
the checks were written was “being used to divert funds from
KRL Partnership for the purposes of hiding the funds.”

   The magistrate approved the January 13 search warrant that
afternoon. The warrant authorized a search of the Ridge Road
Property and seizure of the same documents as those listed in
the January 11 warrant. The January 13 warrant, however,
578                     KRL v. AQUARO
changed the temporal scope of the documents to be seized
from “January 1, 1995 to the present” to “January 1, 1990 to
December 31, 1994.” Both the oral affidavit and Moore’s affi-
davit from the January 11 warrant were relied upon in their
application to the magistrate for the January 13 warrant. The
search pursuant to this warrant took place in the afternoon and
evening of January 13, 1999.

   These facts were before us in KRL v. Moore, 384 F.3d 1105
(9th Cir. 2004). In KRL, we concluded that defendants are
entitled to absolute immunity to the extent that their conduct
was prosecutorial rather than investigative. Id. at 1110-15.
Absolute immunity is not at issue in this appeal. For defen-
dants’ investigative conduct, we applied the two-step test
from Saucier v. Katz, 533 U.S. 194 (2001), to determine
whether Riebe and Hall were entitled to qualified immunity.
Under the first step, we affirmed the district court’s conclu-
sion that a constitutional violation occurred because the war-
rants lacked probable cause. KRL, 385 F.3d at 115-16. More
specifically, we agreed that the January 11 and January 13
warrants lacked particularity as the warrants authorized a
wide-ranging seizure of KRL documents. We acknowledged
that “ ‘[t]he uniformly applied rule is that a search conducted
pursuant to a warrant that fails to conform to the particularity
requirement of the Fourth Amendment is unconstitutional.’ ”
Id. at 1115 (quoting Massachusetts v. Sheppard, 468 U.S.
981, 988 n.5 (1984)). However, we noted that the Ninth Cir-
cuit has recognized an exception to the particularity require-
ment where probable cause exists “to believe that a business
is permeated with fraud.” Id. (citing United States v. Offices
Known as 50 State Distrib. Co., 708 F.2d 1371, 1374 (9th Cir.
1983)). Probable cause exists where “ ‘the entire business is
merely a scheme to defraud or that all of the business’s
records are likely to evidence criminal activity.’ ” Id. (quoting
United States v. Kow, 58 F.3d 423, 427 (9th Cir. 1995)). We
agreed with the district court that, in this case, the supporting
affidavits did not establish sufficient probable cause.
                       KRL v. AQUARO                           579
   Under the second step, we disagreed with the district court
and concluded that Riebe acted reasonably under the circum-
stances. But we agreed that Hall did not act reasonably. We
said:

       Riebe approved the second search warrant on Jan-
    uary 4, 1999, when it was limited to 1995. At that
    time, although the warrant still lacked probable
    cause, it had a more reasonable temporal limit; it
    alleged fraudulent activity and tax evasion dating to
    1997; it alleged hazardous waste violations in 1995
    and 1996 at the Bosse Road Property, as well as with
    the storage tank; and it alleged that Womack with-
    drew funds from KRL for personal expenses and
    illegal activities. We conclude that the warrant, as it
    stood on January 4, was not “so lacking in indicia of
    probable cause as to render official belief in its exis-
    tence unreasonable.” Riebe’s approval of the second
    search warrant was reasonable, and, to the extent it
    was investigative rather than prosecutorial, he is
    entitled to qualified immunity.

       The district court properly denied qualified immu-
    nity to Hall on Plaintiffs’ claim that he unreasonably
    relied on the search warrant and that he seized docu-
    ments predating 1990 during the January 13 search.
    Assuming he was the lead investigator, Hall would
    have greater responsibility for ensuring that the war-
    rant was not defective. Even if probable cause
    existed to believe KRL was “permeated with fraud”
    since 1995, no reasonable officer could conclude that
    the discovery of a 1990 ledger and several checks
    showed that KRL had been primarily engaged in
    fraudulent activity since 1990. The fact that a judge
    and a prosecutor had approved the warrant does not
    make Hall’s reliance on it reasonable.

Id. at 1116-17 (citations omitted).
580                     KRL v. AQUARO
   On remand, Moore, Irey and Hall moved for summary
judgment on qualified immunity grounds. On March 2, 2006,
the district court denied summary judgment for defendants’
involvement with the January 11 warrant. First, the court
found that Moore was a lead investigator, and thus had a
greater responsibility for ensuring that the January 11 warrant
was not defective under Ramirez v. Butte-Silver Bow County,
298 F.3d 1022 (9th Cir. 2002). Second, the court found a dis-
puted issue of material fact as to whether Irey and Hall were
lead investigators, precluding summary judgment on the Janu-
ary 11 warrant claims. The district court also denied summary
judgment for defendants’ involvement with the January 13
warrant, relying on our conclusion that no reasonable officer
could have believed that probable cause existed for a search
of documents going back to 1990. On June 26, 2006, the dis-
trict court denied defendants’ motion for reconsideration.

   This appeal of the district court’s order and denial of recon-
sideration followed.

      JURISDICTION AND STANDARD OF REVIEW

  Although a denial of summary judgment is ordinarily not
an appealable interlocutory order, we have jurisdiction in this
case because the motion for summary judgment is based on
qualified immunity. Lee v. Gregory, 363 F.3d 931, 932 (9th
Cir. 2004). We review the district court’s denial of summary
judgment de novo. Id. Our jurisdiction is limited to questions
of law, and does not extend to qualified immunity claims
involving disputed issues of material fact. Jeffers v. Gomez,
267 F.3d 895, 903 (9th Cir. 2001). Where disputed facts exist,
we assume that the version of the material facts asserted by
Plaintiffs, as the non-moving party, is correct. Id.

                        DISCUSSION

   When a constitutional violation occurs, law enforcement
officers nonetheless are entitled to qualified immunity if they
                          KRL v. AQUARO                            581
act reasonably under the circumstances. Wilson v. Layne, 526
U.S. 603, 614 (1999). The Supreme Court outlined a two-step
qualified immunity analysis in Saucier. 533 U.S. at 201-02.
First, “[t]aken in the light most favorable to the party assert-
ing the injury, do the facts alleged show the officer’s conduct
violated a constitutional right?” Id. at 201. If yes, “the next,
sequential step is to ask whether the right was clearly estab-
lished.” Id. “The relevant, dispositive inquiry” under this sec-
ond step is “whether it would be clear to a reasonable officer
that his conduct was unlawful in the situation he confronted.”
Id. at 202.

   We previously held that the January 11 and January 13
warrants lacked probable cause, violating Plaintiffs’ Fourth
Amendment rights. See KRL, 384 F.3d at 1115-16. Only the
second step of the Saucier analysis is relevant here: whether
Moore, Irey and Hall acted reasonably under the circum-
stances when they prepared, reviewed and executed the Janu-
ary 11 warrant, and whether Hall acted reasonably for
performing the same actions with respect to the January 13 war-
rant.2

   [1] Qualified immunity protects “all but the plainly incom-
petent or those who knowingly violate the law.” Lee, 363 F.3d
at 934 (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).
In United States v. Leon, 468 U.S. 897 (1984), the Supreme
Court recognized that “[r]easonable minds frequently may
differ on the question whether a particular affidavit estab-
lishes probable cause . . . .” Id. at 914. Inadequate probable
cause for a warrant does not necessarily render an officer’s
reliance unreasonable because the existence of probable cause
is often a difficult determination. Ortiz v. Van Auken, 887
F.2d 1366, 1370-71 (9th Cir. 1989). Rather, “the preference
for warrants is most appropriately effectuated by according
  2
  Moore and Irey do not appeal the district court’s denial of qualified
immunity for the January 13 warrant.
582                     KRL v. AQUARO
‘great deference’ to a magistrate’s determination.” Leon, 468
U.S. at 914.

   When reasonable minds could differ as to the existence of
probable cause, approval of a warrant by a government attor-
ney and ratification by a neutral and detached magistrate usu-
ally establishes objectively reasonable reliance. Ortiz, 887
F.2d at 1369-70. Courts treat magistrates as more qualified
than police officers to make determinations of probable cause.
See, e.g., Malley, 475 U.S. at 346 n.9. As a general matter, the
Constitution does not require officers to “second-guess the
legal assessments of trained lawyers.” Arnsberg v. United
States, 757 F.2d 971, 981 (9th Cir. 1985); see also Leon, 468
U.S. at 921 (“In the ordinary case, an officer cannot be
expected to question the magistrate’s probable-cause determi-
nation or his judgment that the form of the warrant is techni-
cally sufficient.”).

   [2] Officers lose their shield of qualified immunity “[o]nly
where the warrant application is so lacking in indicia of prob-
able cause as to render official belief in its existence unrea-
sonable.” Malley, 475 U.S. at 344-45 (citing Leon, 468 U.S.
at 923). In other words, an officer who prepares or executes
a warrant lacking probable cause is entitled to qualified
immunity unless “no officer of reasonable competence would
have requested the warrant.” Id. at 346 n.9. When a warrant
is so bereft of probable cause that official reliance is unrea-
sonable, the officer executing the warrant “cannot excuse his
own default by pointing to the greater incompetence of the
magistrate.” Id.

   Our cases repeatedly emphasize this distinction between
warrants with disputable probable cause and warrants so lack-
ing in probable cause that no reasonable officer would view
them as valid. See, e.g., Ortiz, 887 F.2d at 1370-71. For exam-
ple, in Ortiz we held that it was reasonable for an officer to
rely on a search warrant that was not so lacking in indicia of
probable cause as to render official belief in its existence
                        KRL v. AQUARO                         583
entirely unreasonable. Id. at 1370. In that case, the officer
“properly sought to have his belief that there was probable
cause reviewed by the Tulare County District Attorney’s
office and then by a judge.” Id. This was “sufficient to estab-
lish objectively reasonable behavior.” Id. (quoting United
States v. Freitas, 856 F.2d 1425, 1431 (9th Cir. 1988)).

   By comparison, in United States v. Kow, 58 F.3d 423 (9th
Cir. 1995), we held that “no reasonable agent” could rely on
a warrant that encompassed “essentially all documents on the
premises” absent “exceptional circumstances.” Id. at 428-29
(emphasis added). In that case, approval by an attorney and a
magistrate did not amount to exceptional circumstances justi-
fying reasonable reliance by the officers, because the lack of
probable cause was so obvious that any reasonable officer
would conclude that the warrant was facially invalid. Id. Sim-
ilarly, in United States v. Stubbs, 873 F.2d 210 (9th Cir.
1989), we analyzed a warrant that contained no reference to
criminal activity, and merely described broad classes of docu-
ments. Id. at 212. We held that the warrant’s facial invalidity
was obvious enough to preclude reasonable reliance. Id.

   [3] Even if a warrant is so lacking in probable cause that
official reliance is unreasonable, not all officers executing the
search are liable for the constitutional deficiency. For exam-
ple, in Ramirez, we recognized that “officers’ roles can vary
widely” and “[w]hat’s reasonable for a particular officer
depends on his role in the search.” 298 F.3d at 1027. Officers
who plan and lead a search “must actually read the warrant
and satisfy themselves that they understand its scope and limi-
tations, and that it is not defective in some obvious way.” Id.
(citing Leon, 468 U.S. at 922-23). Line officers, however, “do
not have to actually read or even see the warrant; they may
accept the word of their superiors that they have a warrant and
that it is valid.” Id. at 1028 (citing Guerra v. Sutton, 783 F.2d
1371, 1375 (9th Cir. 1986)). Thus, even if a warrant is so
lacking in probable cause that official reliance is unreason-
able, line officers who do not read the warrant are still entitled
584                     KRL v. AQUARO
to qualified immunity if they inquire as to the “nature and
scope” of the warrant, and rely on representations made by
their superiors. See id. at 1028.

  With these principles in mind, we analyze defendants’ con-
duct pursuant to the January 11 and January 13 warrants.

  A.   January 11 Warrant

   Moore, Irey and Hall contend that the district court erred in
denying them qualified immunity for their reliance on the Jan-
uary 11 warrant, which authorized a search of the Ridge Road
Property for KRL documents “since January 1, 1995 to the
present.” Defendants argue that it was reasonable to believe
that probable cause supported the warrant, given that our prior
opinion concluded that the January 11 warrant was not so
lacking in indicia of probable cause as to render official reli-
ance unreasonable. We agree.

   [4] We previously granted Riebe qualified immunity for his
approval of the January 11 warrant because “it had a more
reasonable temporal limit” (limiting the search to documents
dating back to 1995), “it alleged fraudulent activity and tax
evasion dating to 1997,” “it alleged hazardous waste viola-
tions in 1995 and 1996,” and “it alleged that Womack with-
drew funds from KRL for personal expenses and illegal
activities.” KRL, 384 F.3d at 1116. In contrast to the warrants
in Kow and Stubbs, we concluded that the January 11 warrant
was not “so lacking in indicia of probable cause as to render
official belief in its existence unreasonable.” Id. at 1116
(quoting Malley, 475 U.S. at 345). In doing so, we implicitly
recognized that reasonable minds could disagree as to whether
probable cause supported the January 11 warrant.

   Although our prior decision granted Riebe qualified immu-
nity, it denied qualified immunity for Hall. Unfortunately, the
language in our opinion did not say whether Hall was denied
qualified immunity for his reliance on both the January 11 and
                            KRL v. AQUARO                             585
January 13 warrants, or only the January 13 warrant. See id.
at 1117. We now clarify that our prior opinion denied Hall
qualified immunity only for his reliance on the January 13
warrant.

   [5] Moore, Irey and Hall reasonably relied on the January
11 warrant because reasonable minds could have viewed the
warrant as facially valid.3 Under such circumstances, defen-
dants “cannot be expected to question the magistrate’s
probable-cause determination,” Leon, 468 U.S. at 921, nor are
they required to “second-guess the legal assessments of
trained lawyers.” Arnsberg, 757 F.2d at 981. Faced with an
assessment of probable cause upon which reasonable minds
could disagree, defendants properly sought review by District
Attorney Riebe and approval by a neutral and detached mag-
istrate. See Ortiz, 887 F.2d at 1370. These acts are sufficient
to establish objectively reasonable behavior. See id.

   [6] We also reject Plaintiffs’ argument that Moore, Irey and
Hall, as lead investigators, held a greater responsibility than
Riebe, who was minimally involved, for ensuring that the
warrants were not defective. Interpreting the vague language
in our prior opinion, the district court was led to assume that
we had denied Hall qualified immunity for both the January
11 and January 13 warrants. Based on this assumption, it held
that Riebe acted reasonably when he reviewed the January 11
warrant, but Hall acted unreasonably when he reviewed and
relied on the same warrant. The district court reconciled this
disparity by concluding that, under Ramirez, lead investiga-
  3
    Plaintiffs allege that the January 11 warrant was revised several times
between January 4, 1999, when Riebe approved it, and January 11, 1999.
They argue that “reliance would not have been reasonable after January
4, 1999 when Hall, Irey and Moore revised and modified the affidavits in
support of the warrants.” This argument is foreclosed, however. In our
prior opinion, we based our legal conclusion, that the warrant Riebe
approved was not so lacking in indicia of probable cause as to render reli-
ance unreasonable, on the final version of the January 11 warrant and affi-
davit that were submitted to the magistrate.
586                     KRL v. AQUARO
tors have a greater responsibility than reviewing attorneys to
ensure that warrants are supported by probable cause. See
Ramirez, 298 F.3d at 1027-28 (“The officers who lead the
team that executes a warrant are responsible for ensuring that
they have lawful authority for their actions. . . . Line officers,
on the other hand, are required to do much less.”).

   [7] To alleviate any confusion caused by the admittedly
ambiguous wording of our prior opinion, we stress that the
liability of government attorneys reviewing a warrant for
probable cause is not comparable to that of line officers exe-
cuting a warrant under Ramirez. In Ramirez, we distinguished
between lead and line officers in the context of the execution
of a search warrant, when a few officers are typically in
charge and other law enforcement personnel assist in defined
roles. See id. The rule from Ramirez, however, should not be
used to distinguish between officers and government attor-
neys when the sole issue is whether the supporting affidavit
provides sufficient facts to show probable cause. A rule
requiring officers to question reasonable assessments of prob-
able cause by government attorneys and magistrates would
“cause an undesirable delay in the execution of warrants” and
“would also mean that lay officers must at their own risk
second-guess the legal assessments of trained lawyers.” Arns-
berg, 757 F.2d at 981. Such a rule is not required by the Con-
stitution, nor is it supported by a fair reading of Ramirez.

   [8] Our prior opinion held that Riebe was entitled to quali-
fied immunity but did not explicitly address Hall’s liability
under the January 11 warrant. We now hold that Moore, Irey
and Hall are entitled to qualified immunity to the extent that
they relied on the January 11 warrant, which was not so lack-
ing in indicia of probable cause as to render official belief in
its existence unreasonable.

  B.   January 13 Warrant

  Hall argues that the district court erred in denying his sum-
mary judgment motion on qualified immunity grounds for his
                       KRL v. AQUARO                       587
reliance on the January 13 warrant, which authorized a search
for KRL documents “since January 1, 1990 to December 31,
1994.” The district court held that Hall was not entitled to
qualified immunity. We affirm the denial of qualified immu-
nity for Hall’s role in the search pursuant to the January 13
warrant.

   [9] Our prior opinion analyzed Hall’s qualified immunity
for the January 13 warrant, and held that “no reasonable offi-
cer could conclude that the discovery of a 1990 ledger and
several checks showed that KRL had been primarily engaged
in fraudulent activity since 1990.” KRL, 384 F.3d at 1117
(emphasis added). In other words, the January 13 warrant was
“so lacking in indicia of probable cause as to render official
belief in its existence unreasonable.” Malley, 475 U.S. at 344-
45 (citing Leon, 468 U.S. at 923). Approval by an attorney
and a magistrate did not justify reasonable reliance, because
the lack of probable cause was so obvious that any reasonable
officer reading the warrant would conclude that the warrant
was facially invalid. See Kow, 58 F.3d at 428-29.

   Despite the January 13 warrant’s obvious lack of probable
cause, Hall argues that he reasonably relied on the warrant as
a “line officer” during the actual search. See Ramirez, 298
F.3d at 1028 (noting that line officers “may accept the word
of their superiors that they have a warrant and that it is
valid”); see also KRL, 384 F.3d at 1117 (“Assuming he was
the lead investigator, Hall would have greater responsibility
for ensuring that the warrant was not defective.”). We reject
Hall’s argument, as well as his wishful reading of Ramirez.

   When analyzing qualified immunity, our underlying
inquiry is the reasonableness of the officer’s conduct. See
Saucier, 533 U.S. at 202. We recognized in Ramirez that “of-
ficers’ roles can vary widely” during a search. 298 F.3d at
1027. The distinction between lead and line officers lends
itself well to cases with facts similar to Ramirez, in which
some officers plan and direct the search, and other officers
588                     KRL v. AQUARO
merely assist in its execution. See id. at 1027-28. However,
the “lead officer” and “line officer” designations should not
be treated as inflexible categories, nor should they obscure
our underlying inquiry into the reasonableness of an officer’s
conduct in a particular case.

   [10] In this case, Hall’s role in the January 13 search defies
easy classification. On the one hand, Hall correctly points out
that his involvement in the actual search was dissimilar to that
of the search leader in Ramirez. Hall did not draft the affidavit
and warrant; he did not appear before the magistrate; and
there is no evidence that he conducted the pre-search briefing
or supervised the search. Cf. Ramirez, 298 F.3d at 1028 (not-
ing that the leader at the search “received two reports of ille-
gal weapons, obtained and served the warrant, conducted the
pre-search briefing and supervised the search itself”). On the
other hand, it would be inaccurate to classify Hall as a line
officer at the January 13 search. Hall’s involvement in the
criminal investigation was not confined to assisting as part of
the search warrant entry team. Rather, the record shows that
Hall played an integral role in the overall investigation.
Before participating in the January 13 search, Hall conducted
at least fifty interviews to investigate charges against
Womack, he provided information to Moore for the affidavits,
and he reviewed the January 11 warrant and affidavit.
Although Hall’s participation differed from that of the search
leader in Ramirez, his activities with respect to the January 13
search place him on the “lead” side of the lead-line distinc-
tion. Moreover, both Moore and Irey considered him to be a
lead investigator.

   [11] Thus, when analyzing Hall’s role pursuant to the Janu-
ary 13 warrant, it is most useful to ask the question posed in
Saucier: “whether it would be clear to a reasonable officer [in
Hall’s position] that his conduct was unlawful in the situation
he confronted.” 533 U.S. at 202. Given his leadership role in
the overall investigation, Hall acted unreasonably when he
relied on the January 13 warrant without first ensuring that the
                        KRL v. AQUARO                        589
warrant was facially valid. As we previously concluded, any
reasonable officer making such an inquiry would conclude
that the discovery of a ledger and several checks predating the
allegedly fraudulent activity by five years did not provide suf-
ficient probable cause to search for documents dating back to
1990. See KRL, 384 F.3d at 1117.

   We affirm the district court’s denial of qualified immunity
to Hall to the extent that he relied on the January 13 warrant,
which was so lacking in indicia of probable cause as to render
official belief in its existence unreasonable.

   AFFIRMED in part, REVERSED in part and REMANDED
for further proceedings. No costs to either party in this appeal.